EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE



     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this "Agreement") is made
and entered into as of the 11th day of November 2004 by and between SUN
HEALTHCARE GROUP, INC., a Delaware corporation (referred to herein, singly and
collectively with its subsidiaries, as the "Company") and KEVIN PENDERGEST
("Employee").



RECITALS



     WHEREAS, Employee has been employed by the Company in the capacity of
Executive Vice President and Chief Financial Officer pursuant to that certain
Employment Agreement (the "Employment Agreement") dated as of February 28, 2002
by and between Company and Employee; and



     WHEREAS, Company and Employee have agreed to the separation of Employee
from his employment with the Company and its subsidiaries effective at 12:01 am
Pacific Standard Time on January 1, 2005 (the "Termination Date") pursuant to a
letter agreement of even date herewith executed between the Company and Employee
(the "Letter Agreement"); and



     WHEREAS, the Letter Agreement expressly contemplates that the agreement of
the parties express therein will be formalized in a more formal written
agreement and the parties wish to enter into this Agreement in fulfillment of
that provision of the Letter Agreement and to provide for the release
contemplated in Section 6(b) of the Employment Agreement.



     NOW, THEREFORE, in consideration of the foregoing, the following mutual
covenants and promises, and for other good, adequate and sufficient
consideration, the receipt and adequacy of which are expressly hereby
acknowledged, Company and Employee, intending to be fully and legally bound by
this Agreement, hereby agree as follows:

     1.     No Pending Actions/Waiver. Employee acknowledges that there are no
actions at law or administrative proceedings pending against the Company which
arise out of or relate to Employee's employment with the Company. Except where
such waivers are prohibited by law, Employee waives the right to voluntarily
assist other individuals in bringing any claim against the Company. This waiver
does not prevent Employee from pursuing any charge or from participating in any
investigation of a charge conducted by any government agency. Employee
nevertheless understands and agrees that because of the waiver and release he
freely provides by signing this Agreement, he cannot obtain any monetary relief
or recovery from any such proceeding, including costs and attorneys' fees.

     2.     Consideration.

            (a)     Amount and Time of Payments. The Company will, as full and
complete severance, and as fulfillment of all of Company's obligations under the
Employment Agreement, pay to Employee the following payments, less applicable
withholdings, taxes and deductions (collectively, the "Consideration") at the
times specified below:

--------------------------------------------------------------------------------

 

(I)

On January 3, 2005, Company shall pay to Employee the sum of $1,725,000 which
amount shall be paid to Employee in full satisfaction of Company's obligations
under Section 6(b) of the Employment Agreement to pay to Employee:

           

(A)

an amount equal to two times the annual bonus compensation which he would have
earned for the year in which his termination occurs (determined by using the
bonus compensation earned by him in the preceding year) and

           

(B)

two year's Base Salary; and

         

(II)

On January 5, 2005, Company shall pay to Employee an amount equal to the product
of the unused balance of Employee's vacation hours as of the Effective Date
multiplied by $210.45; and

         

(III)

Notwithstanding Section 4(c) of the Letter Agreement to the contrary, so long as
Employee continues in the employ of the Company through the Termination Date,
then on the Termination Date, the 27,273 shares of common stock of the Company
granted to Employee pursuant to the Sun Healthcare Group, Inc. 2002 Management
Equity Incentive Plan Notice of Restricted Stock Award dated January 22, 2004
shall be fully vested in Employee; and

         

(IV)

Options to purchase 27,960 shares of the Company's Common Stock at an exercise
price of $6.85 per share, granted to Employee on May 19, 2004 in accordance with
the Company's 2004 Equity Incentive Plan, will become fully vested upon the
Termination Date pursuant to the option grant; provided, however, that in
accordance with Section 6 of the option agreement, Employee's right to exercise
those options will expire and those options will become null, void and of no
further force or effect three (3) months after the Termination Date.

         

(V)

If, as and when Company pays a bonus with respect to the 2004 fiscal year to its
executive officers, Company shall pay to Employee an amount equal to the bonus
earned by Employee with respect to the 2004 fiscal year; and

         

(VI)

Company shall reimburse Employee for business expenses incurred by Employee
through the Termination Date to the extent such expenses are reimburseable in
accordance with Company's policies.



The parties acknowledge and agree that the Consideration constitutes the total
amount due to Employee in connection with the termination of his Employment
pursuant to the Employment Agreement and the Letter Agreement and is expressly
in lieu of any severance benefit Employee may have otherwise been entitled to
under any prior or existing agreement between Employee and the Company or any
severance agreement or policy of the Company.

2

--------------------------------------------------------------------------------



            (b)     Other Benefits. In addition to the foregoing, Employee is
advised of the following benefit provisions:



 

(I)

Medical, dental and life insurance benefits will continue for Employee and his
eligible dependents (as determined under Sun's health plan) under Company's
health plans on the same basis as active employees until the earlier of (a) the
first anniversary of the date of termination or (b) the date on which Employee
or his eligible dependents become eligible to participate in a plan of a
successor employer. Subsequent to the termination of those benefits, Employee
will be offered the option of continuing health insurance benefits under COBRA.

         

(II)

Employee may convert his life insurance to a private term plan after termination
of employment by contacting the Company's benefits department.

         

(III)

If Employee is a 401(k) participant and has an account balance in excess of
$5,000.00, he may elect to leave his investments with MassMutual or roll it over
to a new employer or IRA. If Employee has an account balance of less than
$5,000.00, he should contact the Retirement Plan Administrator to discuss
rollover options.

     3.     Waiver of Right to Eligible Options.











            (a)      Pursuant to Section 3(c) of the Employment Agreement,
Employee received options to purchase 200,000 shares of Common Stock of Sun at
an exercise price per share equal to $27. On June 3, 2004, Employee surrendered
those options (the "Eligible Options") under an Exchange Program that expressly
stated, "if your employment with Sun or its subsidiaries terminates for any
reason whatsoever prior to the New Option Grant Date, you will not be granted
New Options, and you will not have any rights with respect to the Eligible
Options you exchanged."

            (b)     Employee expressly acknowledges and agrees that he shall
have no rights whatsoever under the Eligible Options he surrendered in June 2004
and shall also have no right to receive any New Options or other compensation or
remuneration with respect to the surrendered Eligible Options, notwithstanding
the provisions of the exchange program to the contrary. Employee acknowledges
further that the extension of the Termination Date as stated in the Letter
Agreement is an accommodation for his sole benefit, that this accommodation is
made on the express and mutual condition and understanding that Employee shall
have no right to receive the New Options nor any other remuneration in respect
of his surrender of the Eligible Options notwithstanding the extension of the
Effective Date or the Employee's resulting continued employment by Company on
the New Option Grant Date and that Employee hereby waives any right he may have
under the Eligible Options or to obtain compensation for his surrender of the
Eligible Options.

3

--------------------------------------------------------------------------------

     4.     General Release of Claims.  In consideration for the promises
contained herein and for the payments more particularly described in Paragraph
0, Employee completely releases, acquits and forever discharges the Company, its
affiliated entities, present and former officers, directors and employees,
agents, shareholders, attorneys, insurers, any party indemnified by Company,
successors and assigns from and against all causes of action, claims, judgments,
obligations, damages, or liabilities of whatever kind and character, known or
unknown, from the beginning of time through the date this Release is executed,
including, without limitation, causes of action arising under any of the
following:

     Rehabilitation Act of 1973;
     National Labor Relations Act;
     Fair Labor Standards Act;
     Employee Retirement Income Security Act of 1974;
     Consolidated Omnibus Budget Reconciliation Act (COBRA);
     Civil Rights Act of 1866;
     Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991;
     Pregnancy Discrimination Act of 1978;
     Immigration Reform Control Act;
     Age Discrimination in Employment Act of 1967;
     Equal Pay Act of 1963;
     Americans with Disabilities Act of 1990;
     Family and Medical Leave Act of 1993;
     Occupational Safety and Health Act of 1970;
     California Fair Employment and Housing Act
     Any applicable Federal, state or local statute, law or ordinance; or
     Any other action whether cognizable in law or in equity or arising under
any common
     Law, tort or contract theory.


     5.     Release to Include Waiver of Known and Unknown Claims.  This
Agreement is a full and final release by Employee covering all unsuspected,
unknown, undisclosed, and unanticipated losses, wrongs, injuries, debts, claims
or damages to the parties which may have arisen, or may arise from any act or
omission prior to the date of execution of this Agreement, and which arises out
of or is related, directly or indirectly, to Employee's employment with the
Company, his compensation, termination or any matters referred to herein. 
Therefore, Employee waives any and all rights or benefits he may now have, or in
the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

> > > A general release does not extend to claims which the creditor does not
> > > know or suspect to exist in her favor at the time of executing the
> > > release, which if known by her must have materially affected her
> > > settlement with the debtor.

Thus, notwithstanding the provisions of Section 1542 of the Civil Code of the
State of California, and for the purpose of implementing a full and complete
release and discharge of the Company, Employee expressly acknowledges this
Agreement is intended to include in its effect, without limitation, all claims
not known or suspected to exist in her favor at the time of signing this
Agreement, and that this Agreement contemplates the extinguishment of any such
claim or claims.  Employee knows of no actions at law or in equity, nor
administrative proceedings

4

--------------------------------------------------------------------------------

currently pending against the Company which concern allegations based on or
related to Employee's employment relationship with the Company.



     6.     Denial of Liability. The parties expressly recognize and acknowledge
that the making of this Agreement does not in any manner constitute an admission
or concession of wrongdoing or liability on the part of any party.



     7.     Confidentiality. Until such time as the terms of this Agreement are
disclosed by Company in a public statement or filing with the United States
Securities and Exchange Commission, Employee agrees to keep the terms and
conditions of this Agreement completely and strictly confidential. Neither the
terms of this Agreement nor its conditions shall be disclosed by Employee to any
person or entity that is not a party to this Agreement. Notwithstanding the
foregoing, Employee may disclose the terms of this Agreement: (a) as required by
law; (b) as required by order of a court of competent jurisdiction; (c) as
required by any governmental body, taxing authority or administrative agency
with authority to compel such disclosure; (d) to Employee's attorney; (e) to
Employee's financial advisor; (f) to Employee's tax advisor; and (g) to
Employee's immediate family. Employee acknowledges and agree that Company has
the full right and authority to disclose the terms of this Agreement as required
by applicable securities law including without limitation the Securities Act of
1933, the Securities Exchange Act of 1934, and the rules and regulations that
have been or may from time to time be promulgated under those laws, as the same
may from time to time be amended.



     8.     Non-Disclosure of Proprietary and Confidential Information. During
the course of his employment, Employee had access to or possession of
confidential and/or proprietary information or materials of the Company
(including, without limitation, billing rates, marketing and financial
information, projections, budgets, estimates, and any and all other information
not previously disclosed to the public or to the trade by Sun's management with
respect to Sun's products, services, business practices, facilities and methods,
salary and benefit information, trade secrets and other intellectual property,
systems, procedures, manuals, confidential reports, product price lists, pricing
information, customer lists, financial information (including revenues, costs or
profits associated with any of Sun's products or lines of business), business
plans, prospects or opportunities, compliance and clinical processes, policies
and procedures). Employee acknowledges that all such information or materials
constitute the sole property of the Company and are the protected trade secrets
of the Company. Employee covenants that he will not retain and will, on prior to
the Termination Date, return to the Company all originals or copies of such
materials in Employee's possession or control. Employee further agrees that he
will not, at any time or in any manner, disclose or divulge any such
confidential or proprietary information of the Company to any firm, individual
or institution. Proprietary information, as used in this paragraph, shall
include, without limitation, trade secrets, including all writings, notes,
studies and reports prepared, compiled or acquired by Employee during the course
or his employment; customer lists, resident information, patient information,
Company policies and procedures, employee information, consultant lists; pricing
information; marketing techniques; documentation of business plans and
opportunities; financial statements; specialized customer information concerning
unique, novel or specific purchasing habits; marketing plans or projections;
information relating to any special products and services that Company may offer
or provide to its customers or consultants from time to time; any data or
information maintained or compiled in any form, including information contained
on computer disks, that is not generally known to the public.

5

--------------------------------------------------------------------------------

     9.     Non-disparagement Employee hereby agrees that he shall not at any
time make any public statements that are intended to or that would reasonably be
expected to harm any of the Company, its subsidiaries or affiliates, their
respective predecessors, successors, assigns and their past, present or future
officers, directors, shareholders, employees, trustees, fiduciaries,
administrators, agents or representatives.



     

10.    Non-Solicitation of Employees. For a period of two (2) years following
the Termination Date, Employee shall not disrupt, damage, impair or interfere
with Company by soliciting or inducing Company employees to terminate their
employment with Company.





     11.    Non-Solicitation of Clients. For a period of one (1) year following
the Termination Date, Employee will not personally or as an employee, associate,
partner, manager, agent or otherwise, directly or indirectly, induce or attempt
to induce any person, firm, corporation or entity that has or has had a
contractual relationship with Company at any time for a period of eighteen (18)
months prior to Employee's termination of employment with Company to cease or
diminish their relationship with the Company.



     12.     Company Property. Employee agrees that from and after the
Termination Date he will not access any property of the Company, wherever
located, through electronic or computer access. Employee agrees to return all
Company property and equipment currently in his possession at least twenty-four
(24) hours prior to the Termination Date. For the avoidance of any doubt as to
such matter, all business records, papers and documents kept or made by Employee
relating to the business of Company shall be and remain the property of Company.



     13.     Future Cooperation. Employee agrees to fully and completely
cooperate with Company, and its attorneys, agents, employees, officers,
directors and successors with respect to any claims, actions, investigations or
litigation that is currently pending or is hereafter asserted against the
Company by third parties. Such cooperation shall include Employee making himself
available to Company and/or Company's attorneys at reasonable times and places
for interviews, reviewing documents, testifying in deposition or at legal or
administrative proceedings, and providing input with regard to any defense or
claims that the Company might raise or assert, with the reasonable out-of-pocket
expenses thereof to be reimbursed by the Company. If Employee is contacted by
any person seeking to initiate a claim against the Company, Employee agrees to
immediately contact Steven A. Roseman, Esq., General Counsel, at 949.255.7133,
or the Company's law department at 1-800-729-6600.



     14.     Return of Consideration. Employee understands and agrees that any
violation by Employee of the terms of this Agreement will cause irreparable harm
and damage to the Company and will seriously interfere with the purpose of this
Agreement, which is to accomplish a full settlement and general release of any
and all claims Employee has or may have against the Company. In the event of
such violation by Employee, the Company shall have the right to seek and obtain
injunctive relief and damages in any court of competent jurisdiction including
the right to a return of the entire Consideration, plus any other damages
proven, including reasonable attorney's fees and costs. Nothing in this
paragraph shall prevent Employee from defending any claim of breach of this
Agreement brought by the Company.

6

--------------------------------------------------------------------------------



     15.     Severability. The terms of this Agreement are contractual and not
mere recitals. If any provision of this Agreement is deemed void or
unenforceable, the parties agree that the remaining provisions shall continue in
full force and effect; provided, however, that if any portion of paragraphs 0,
0, 0, or 0or any other aspect of the general release provided for in this
Agreement is determined to be unenforceable as a result of Employee's challenge
thereof, Employee shall immediately return all consideration he has received
pursuant to this Agreement, the Letter Agreement or Section 6(b) of the
Employment Agreement to the Company.



     16.     Waiver of Breach. Company's failure to exercise any right, power or
privilege under this Agreement shall not constitute a waiver thereof.



     17.     Entire Agreement. This Agreement, taken together with the Letter
Agreement (which is incorporated herein and made a part hereof by this
reference), integrates the entire understanding between the parties and
supersedes all prior oral or written agreements between the parties. In the
event of any conflict between this Agreement and the Letter Agreement, the
provisions of this Agreement shall prevail and control to the exclusion of any
inconsistent provision of the Letter Agreement. The Company represents to
Employee that its execution and delivery of this Agreement and the performance
of its obligations hereunder have been duly authorized by all requisite
corporate action. The parties expressly disclaim reliance on any
representations, written or oral, other than those contained in this Agreement.
This Agreement may only be modified by a writing signed by the parties hereto.



     18.     Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of California as applicable to
contracts entered into within that State, by residents of that State and which
are to be wholly performed therein.



     19.     Acknowledgement of Waiver of Claims under ADEA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the effective date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; (c) he has at
least seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (d) this Agreement shall not be effective until the
revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday, then the revocation period shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday.
This Agreement shall not become effective or enforceable until the seven (7) day
revocation period has expired. Any revocation within the seven (7) day
revocation period must be in writing directed to Steven A. Roseman, Esq., and
shall state: "I, __________, hereby revoke my acceptance of our Agreement which
I signed and dated on _________________." Any such revocation shall be mailed to
Steven A. Roseman, Esq., at Sun Healthcare Group, Inc., 18831 Von Karman Avenue,
Ste 400, Irvine, California 92612 by first class mail, postage prepaid, return
receipt requested and postmarked within seven

7

--------------------------------------------------------------------------------

(7) days after Employee's signing of this Agreement. If Employee revokes this
Agreement, he will not be entitled to receive any of the consideration provided
for under this Agreement.



     20.     Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective affiliates, heirs,
successors, administrators, executors, agents and assigns.



     21.     VOIDING OF AGREEMENT. This Agreement and the Letter Agreement shall
become null, void and of no further force and effect if the Company does not
receive the executed, notarized Agreement from Employee by Friday, December 3,
2004.



> > I, THE UNDERSIGNED EMPLOYEE, HAVE READ THIS ENTIRE AGREEMENT CAREFULLY. I
> > HAVE HAD SUFFICIENT TIME TO CONSULT WITH MY ATTORNEY. I FULLY UNDERSTAND THE
> > FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE ONLY PROMISES MADE TO INDUCE
> > ME TO ENTER INTO THIS AGREEMENT ARE CONTAINED IN THE AGREEMENT. I ENTER INTO
> > THIS AGREEMENT VOLUNTARILY AND HAVE NOT BEEN COERCED BY THE COMPANY OR BY
> > ANY PERSON ACTING ON BEHALF OF THE COMPANY TO ENTER INTO THIS AGREEMENT. BY
> > SIGNING THIS AGREEMENT, I INTEND TO WAIVE, SETTLE AND AGREEMENT ALL CLAIMS I
> > HAVE OR COULD HAVE ASSERTED AGAINST THE COMPANY FROM THE BEGINNING OF TIME
> > THROUGH THE DATE I EXECUTED THIS AGREEMENT.



Please return this entire original signed and notarized agreement (not just the
signature page) to

:





Steven A. Roseman, Esq.

Sun Healthcare Group, Inc.

18831 Von Karman Avenue

Suite 400

Irvine, CA 92612

 

[Signatures Commence on Immediately Following Page]

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.



Dated:  December 3, 2004                  

SUN HEALTHCARE GROUP, INC.

a Delaware corporation

   

By:  /s/ Steven A. Roseman                            

      Steven A. Roseman,

      Executive Vice President





 

 



 

 

 

Dated:  December 3, 2004                  

   /s/ Kevin Pendergest                                   

KEVIN PENDERGEST

SSN:                                                             

Address:                                                       

                                                                     

Telephone No.:                                             





 

 

 

 

STATE OF NEW MEXICO        §
                                                    § ss
COUNTY OF BERNALILLO    §

 

     On December 3, 2004 before me, Teresa Hartnett, a notary public in and for
said county and state, personally appeared KEVIN PENDERGEST personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument he executed the instrument.





WITNESS my hand and official seal.

       

  /s/ Teresa Hartnett                                  

 

NOTARY PUBLIC

 

My Commission Expires:  June 30, 2007   





 

 

 

 

 

[seal]

 

--------------------------------------------------------------------------------

STATE OF NEW MEXICO        §
                                                    §  ss
COUNTY OF BERNALILLO    §

     On December 3, 2004 before me, Teresa Hartnett, a notary public in and for
said county and state, personally appeared STEVEN A. ROSEMAN personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument he executed the instrument.





WITNESS my hand and official seal.

       

  /s/ Teresa Hartnett                                   

 

NOTARY PUBLIC

 

My Commission Expires:  June 30, 2007  





 

 

 

 

 

[seal]

